Opinion issued November 19, 2009








In The
Court of Appeals
For The
First District of Texas

______________

NO. 01-09-00955-CV
____________

LAKOTA RESOURCES, INC., Appellant

V.

PATHEX PETROLEUM, INC. AND DERNICK RESOURCES, INC.,
Appellees




On Appeal from the 164th District Court
Harris County, Texas
Trial Court Cause No. 2002-31310




MEMORANDUM OPINION
          On September 14, 2009, under cause No. 01-07-00491-CV, Lakota Resources,
Inc., David Wilstein and Leonard Wilstein, Individually and as Trustee v. Pathex
Petroleum, Inc. and Dernick Resources, Inc., Lakota Resources, Inc. (“Lakota”) and
appellees, Pathex Petroleum, Inc. and Dernick Resources, Inc., filed a joint motion
to sever Lakota’s claims from those of the Wilsteins, to set aside the judgment
between Lakota and the appellees, and to remand the cause with regard to the portion
of the appeal concerning Lakota.  On November 5, 2009, we issued an order granting
the motion to sever Lakota’s claims from those of the Wilsteins and creating the new
appellate cause No. 01-09-00955-CV, Lakota Resources, Inc. v. Pathex Petroleum,
Inc. and Dernick Resources, Inc.  See Tex. R. App. P. 42.1(b).
          Today, this Court considered the portions of Lakota’s and the appellees’ joint
motion asking us to set aside the trial court’s judgment between Lakota and the
appellees without regard to the merits and to remand Lakota’s claims to the trial court
for rendition of judgment in accordance with the settlement agreement.  The motion
is granted as follows:
          (1)     The trial court’s judgment between Lakota and the appellees is set aside
without regard to the merits. Tex. R. App. P. 42.1(a)(2)(B).
 
          (2)     The case is remanded to the trial court with instructions to render
judgment in accordance with the settlement agreement.
 
          (3)     All other pending motions relating to the claims between Lakota and the
appellees are overruled as moot.
 
          (4)     The Clerk of this Court is directed to issue mandate 10 days after the
date of this opinion.  Tex. R. App. P. 18.1.
 
          (5)     Pursuant to the agreement between Lakota and the appellees, each party
shall pay its own costs incurred by reason of this appeal.  Tex. R. App.
P. 42.1(d).

                                                   PER CURIAM
Panel consists of Justices Keyes, Alcala, and Hanks.